                 UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF WISCONSIN

BILTRITE FURNITURE, INC.
individually and on behalf of all others         Civil Action No. 20-cv-656
similarly situated,
                                                 CLASS ACTION COMPLAINT
                      Plaintiff,                 and
           v.                                    DEMAND FOR JURY TRIAL

LIBERTY MUTUAL INSURANCE
COMPANY,

                      Defendant.


      Plaintiff Biltrite Furniture, Inc. (“Biltrite” or “Plaintiff”), individually and on

behalf of the other members of the below-defined classes (collectively, the “Class”),

brings this class action against Defendant Liberty Mutual Insurance Company

(“Liberty” or “Defendant”), and alleges the following:

                                   INTRODUCTION

      1.     Plaintiff brings this action on behalf of a proposed class of

policyholders who paid premiums in exchange for an all-risk commercial property

insurance policy that included lost business income and extra expense coverage.

      2.     On March 11, 2020, the World Health Organization declared the

COVID-19 outbreak a worldwide pandemic: “WHO has been assessing this outbreak

around the clock and we are deeply concerned both by the alarming levels of spread




        Case 2:20-cv-00656-WED Filed 04/24/20 Page 1 of 33 Document 1
and severity, and by the alarming levels of inaction. We have therefore made the

assessment that COVID-19 can be characterized as a pandemic.”1

       3.     On March 16, 2020, the Centers for Disease Control and Prevention and

members of the national Coronavirus Task Force issued to the American public

guidance, styled as “30 Days to Slow the Spread” for stopping the spread of COVID-

19. This guidance advised individuals to adopt far-reaching social distancing

measures, such as working from home, avoiding shopping trips and gatherings of

more than 10 people, and staying away from bars, restaurants, gyms and food courts.2

       4.     Following this advice, many state governments, including Wisconsin,

took measures in the form of Emergency Orders to protect the health and safety of

their residents from the human-to-human and surface-to-human spread of COVID-

19.

       5.     As a result, many governmental entities, including Wisconsin, entered

civil authority orders suspending or severely limiting business operations of “non-

essential businesses” that interact with the public and provide gathering places for

the individuals.




1
      See https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-
the-media-briefing-on-COVID-19 11-march-2020
2
       https://www.whitehouse.gov/wp‐
content/uploads/2020/03/03.16.20coronavirus‐guidance 8.5x11 315PM.pdf

                                             2

        Case 2:20-cv-00656-WED Filed 04/24/20 Page 2 of 33 Document 1
      6.     Over 40 states within the United States issued some type of “stay-at-

home” Emergency Order closing private non-essential business operations.

      7.     The result of these closures has been catastrophic for most of these non-

essential businesses, especially retail establishments that were forced to close,

furlough employees, and endure a sudden shutdown of cash flow that threatens their

survival.

      8.     Many businesses pay significant premiums to insure against such

catastrophic events like the government-issued orders mandating suspension of

business activities through all-risk commercial property insurance policies.

      9.     These policies promise to indemnify the policyholder for actual business

losses incurred when business operations are involuntarily suspended, interrupted,

curtailed, when public access is prohibited because of direct physical loss or damage

to the property, or by a civil authority order that restricts or prohibits access to the

property. This coverage, generally known as “business interruption coverage,” is

standard in most all-risk commercial property insurance policies.

      10.    Defendant, and most insurers that underwrote all-risk commercial

property insurance policies with business interruption coverage, are denying their

obligation to pay for business income losses and other covered expenses incurred by

policyholders for the physical loss and damage to the insured property from measures




                                           3

        Case 2:20-cv-00656-WED Filed 04/24/20 Page 3 of 33 Document 1
put in place by the civil authorities to stop the spread of COVID-19 among the

population.

      11.     Plaintiff through this action seeks a declaratory judgment that affirms

that the orders issued by civil authorities to stop the spread of the COVID-19 outbreak

triggers coverage, has caused physical property loss and damage to the insured

property, provides coverage for future civil authority orders that result in future

suspensions or curtailments of business operations, and finds that Defendants are

liable for the losses suffered by policyholders.

      12.     In addition, this action brings a claim against Defendant for its breach of

its contractual obligation under common all-risk commercial property insurance

policies to indemnify Plaintiff and others similarly situated for business losses and

extra expenses, and related losses resulting from actions taken by civil authorities to

stop the human-to-human and surface to human spread of the COVID-19 outbreak.

      13.     Plaintiff brings this action on behalf of a proposed class of

policyholders who paid premiums in exchange for an all-risk commercial property

insurance policy that included lost business income and extra expense coverage.

                          JURISDICTION AND VENUE

      14.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332

because (a) Plaintiff and Defendant are citizens of different states (b) this is a class




                                            4

        Case 2:20-cv-00656-WED Filed 04/24/20 Page 4 of 33 Document 1
action in which the amount in controversy exceeds $5,000,000, exclusive of interest

and costs and (c) and no relevant exceptions apply to this claim.

       15.    Venue is proper in this District pursuant to 28 U.S.C. §1391 in that

Plaintiff is located in this and Defendant does business in this District and thus

resides in this District, in accordance with 28 U.S.C. §1391.

                                          PARTIES

       16.    Biltrite is a Wisconsin corporation, with its place of business located in

Milwaukee County, Wisconsin. Since 1928, Biltrite has operated a retail furniture

and mattress store in Milwaukee County, whose success depends on patrons being

able to shop in its facility.

       17.    Liberty Mutual is one of the world’s largest property and casualty

insurers with its principal place of business located at 175 Berkley Street, Boston,

Massachusetts. Liberty Mutual through its subsidiaries, directly and indirectly, issue,

among other things, property insurance.

       18.    Liberty Mutual Liberty Mutual issued to Plaintiff Policy No BKS (20)

56 96 21 15 for the policy period between November 1, 2019 through November 1,

2020 (the “Policy”).

       19.    Plaintiff has continually and without interruption paid the policy

premiums to Liberty Mutual specifically to provide coverages for coverage of lost




                                           5

        Case 2:20-cv-00656-WED Filed 04/24/20 Page 5 of 33 Document 1
business income and extra expenses in the event of an involuntary business

interruption.

                             FACTUAL BACKGROUND

A.    Defendant’s Standard, Uniform All-Risk Commercial Property
      Insurance Policies

      20.       Liberty Mutual’s insurance policies issued to Plaintiff and the Class

Members are “all risk” commercial property policies that cover loss or damage to

the covered premises resulting from all risks other than those expressly excluded.

      21.       Plaintiff and Class Members do not participate in the drafting or

negotiating of their policies with Liberty Mutual.

      22.       The Policy, as well as the policies of other Class Members (the

“Policies”), include standard forms used by Liberty Mutual for all insureds having

applicable coverage.

B.    Plaintiff’s Factual Allegations

      23.       Among the coverages provided by the Policy was business interruption

insurance, which, generally, would indemnify Plaintiff for lost income and profits if

its business were shut down.

      24.       The Business Income (And Extra Expense) Coverage Form,

Commercial Property form CP 00 30 10 12 in the Policy provided coverage for

Plaintiff as follows:



                                           6

        Case 2:20-cv-00656-WED Filed 04/24/20 Page 6 of 33 Document 1
       We will pay for the actual loss of Business Income you sustain due to
       the necessary “suspension” of your “operations” during the “period of
       restoration”. The “suspension” must be caused by direct physical loss
       of or damage to property at premises which are described in the
       Declarations and for which a Business Income Limit Of Insurance is
       shown in the Declarations. The loss or damage must be caused by or
       result from a Covered Cause of Loss. With respect to loss of or damage
       to personal property in the open or personal property in a vehicle, the
       described premises include the area within 100 feet of such premises.

       25.       In the same form, the Policy provided the following additional coverage

for Plaintiff:

       5.        Additional Coverages

       a.        Civil Authority

       In this Additional Coverage, Civil Authority, the described premises
       are premises to which this Coverage Form applies, as shown in the
       Declarations. When a Covered Cause of Loss causes damage to
       property other than property at the described premises, we will pay for
       the actual loss of Business Income you sustain and necessary Extra
       Expense caused by action of civil authority that prohibits access to the
       described premises, provided that both of the following apply:

                 (1)   Access to the area immediately surrounding the damaged
                 property is prohibited by civil authority as a result of the damage,
                 and the described premises are within that area but are not more
                 than one mile from the damaged property; and

                 (2)   The action of civil authority is taken in response to
                 dangerous physical conditions resulting from the damage or
                 continuation of the Covered Cause of Loss that caused the
                 damage, or the action is taken to enable a civil authority to have
                 unimpeded access to the damaged property.

       Civil Authority Coverage for Business Income will begin 72 hours
       after the time of the first action of civil authority that prohibits access
       to the described premises and will apply for a period of up to four
       consecutive weeks from the date on which such coverage began.
                                              7

        Case 2:20-cv-00656-WED Filed 04/24/20 Page 7 of 33 Document 1
      Civil Authority Coverage for Extra Expense will begin immediately
      after the time of the first action of civil authority that prohibits access
      to the described premises and will end:

      (1)           Four consecutive weeks after the date of that action; or


      When your Civil Authority Coverage for Business Income ends;
      whichever is later

      26.   The Business Income (And Extra Expense) Coverage Form defines

Business Income as:

            a.   Net Income (Net Profit or Loss before income taxes) that
            would have been earned or incurred; and

            b.    Continuing normal operating expenses incurred, including
            payroll.

      27.   The Business Income (And Extra Expense) Coverage Form defines

Extra Expense as:

      necessary expenses you incur during the “period of restoration” that
      you would not have incurred if there had been no direct physical loss
      or damage to property caused by or resulting from a Covered Cause of
      Loss. We will pay Extra Expense (other than the expense to repair or
      replace property) to:

            (1)   Avoid or minimize the “suspension” of business and to
            continue operations at the described premises or at replacement
            premises or temporary locations, including relocation expenses
            and costs to equip and operate the replacement location or
            temporary location.

            (2)    Minimize the “suspension” of business if you cannot
            continue “operations”. We will also pay Extra Expense to repair
            or replace property, but only to the extent it reduces the amount


                                          8

       Case 2:20-cv-00656-WED Filed 04/24/20 Page 8 of 33 Document 1
             of loss that otherwise would have been payable under this
             Coverage Form.


      28.    Plaintiff and all similarly situated Class Members have suffered a direct

physical loss of and damage to their property because they have been unable to use

their property for its intended purpose.

      29.    On or about April 5, 2020, Plaintiff was advised that its claim with

Liberty Mutual for business interruption insurance was denied because Plaintiff had

not suffered direct physical loss or damage for purposes of that coverage and that no

surrounding property had suffered direct physical loss or damage or for purposes of

the Civil Authority coverage.

      30.    Liberty Mutual’s denial was wrongful because Biltrite had suffered

direct physical loss or damage within the definition of the Policy.

      31.    As drafter of the Policy, if Liberty Mutual had wished to exclude from

coverage as “physical loss or damage” loss of use of property that has not been

physically altered, it could have used explicit language stating such a definition of

“physical loss or damage”. It did not do so.

      32.    Any Virus and Bacteria endorsement does not apply because Plaintiff’s

and other Class Members’ losses were not caused by a “virus, bacterium or other

microorganism that induces or is capable of inducing physical distress, illness or

disease”. Rather, the efficient proximate cause of Plaintiff’s, and other Class


                                           9

        Case 2:20-cv-00656-WED Filed 04/24/20 Page 9 of 33 Document 1
Members’ losses, were precautionary measures taken by the State of Wisconsin and

other governmental authorities to prevent the spread of COVID-19 in the future, not

because coronavirus was found in or on Plaintiff’s insured property.

C.    The COVID-19 Pandemic has Affected Liberty Mutual’s
      Policyholders Nationwide

      33.    COVID-19 has and will continue to impact private commercial

property in Wisconsin and throughout the United States, threatening the survival of

thousands of retail establishments, and other businesses that have had their business

operations suspended or curtailed indefinitely by order of civil authorities.

      34.    Over 40 states and numerous local governments have enacted “stay-at-

home” orders, and at least thirty-five states have closed all non-essential businesses

with other states and local government having issued orders curtailing business

operations, like those of the Plaintiff and other Class Members.

      35.    No insurer intends to cover any losses caused by the COVID-19

pandemic.

      36.    In addition, many state departments of insurance have issued advisories

to business owners, to discourage business owners from filing claims, that COVID-

19 is not an insured peril and there will be no coverage for business interruption.

      37.    The insurance industry has actively advising state Insurance

Commissioners that they do not intend to provide coverage for business interruption

related to COVID-19.

                                          10

       Case 2:20-cv-00656-WED Filed 04/24/20 Page 10 of 33 Document 1
        38.    As a result, many businesses that maintain commercial multi-peril

insurance policies with business interruption coverage, like Plaintiff and Class

Members, will have significant uninsured losses because the insurance industry is

stating that such policies do not cover COVID-19.

        39.    The State of Connecticut Insurance Department, Maryland Insurance

Administration, and the West Virginia Office of the Insurance Commissioner issued

nearly identical notices supporting the insurance companies’ reasons for denying

business interruption claims, stating that the potential loss costs from such perils

[like COVID-19] are so extreme that providing coverage would jeopardize the

financial solvency of property insurers.3

        40.    John F. King, Insurance and Safety Fire Commission for the State of

Georgia issued Bulletin 20-EX-3 stating that losses from COVID-19 are excluded

losses.4

        41.    Vicki Schmidt, Kansas Insurance Department Commission issued a

similar Bulletin stating it was her “understanding it is unlikely that a business policy

would cover losses related to COVID-19.”5

3
  See https://portal.ct.gov/CID/Coronavirus/Business-Interruption-Insurance-Notice;
https://insurance.maryland.gov/Pages/newscenter/NewsDetails.aspx?NR=2020256;
https://www.wvinsurance.gov/Portals/0/pdf/pressrelease/20-
08%20Business%20Interruption%20Insurance.pdf?ver=2020-03-26-222830-620.
4
    https://www.oci.ga.gov/ExternalResources/Announcements/Bulletin-3172020-1619.pdf.
5
    https://insurance.ks.gov/documents/department/COVID19-FAQ.pdf.

                                              11

           Case 2:20-cv-00656-WED Filed 04/24/20 Page 11 of 33 Document 1
          42.     In the wake of the pronouncements set forth above, in other states

proposed legislation has been introduced requiring every insurance policy insuring

against loss or damage to property, which includes the loss of use and occupancy

and business interruption, be construed to include, among other covered perils,

coverage for business interruption because of global virus transmission or

pandemic.6

D.        The Wisconsin Closure Orders

          43.     On March 12, 2020, Wisconsin Governor Tony Evers issued Executive

Order 727, “Declaring a Health Emergency in Response to the COVID-19

Coronavirus.” In the accompanying press release, Governor Evers reminded people

of simple steps to avoid getting sick, including frequent hand washing, covering

coughs and sneezes, and staying home when sick.

          44.     On March 16, 2020, Governor Evers issued Emergency Order 4,

effective at 12:01 am on March 17, 2020,8 ordering “a statewide moratorium on mass

gatherings of 50 people or more to mitigate the spread of COVID-19.” Restaurants

and bars were limited to “50 percent of seating capacity or 50 total people, whichever



6
  See House Bill No. 858, State of Louisiana House of Representatives. Similar legislation has
been introduced in Massachusetts (Senate Bill Senate Docket. 2888); Wisconsin Wisconsin
(Assembly No. 3844); Sate of New York (Assembly 10226); and Ohio (House Bill No. 589).
7
    https://evers.wi.gov/Documents/EO/EO072-DeclaringHealthEmergencyCOVID-19.pdf
8
    https://evers.wi.gov/Documents/EO/DHSOrderMassGatheringsof50orMore.pdf


                                                    12

           Case 2:20-cv-00656-WED Filed 04/24/20 Page 12 of 33 Document 1
is less,” and were required to maintain “distancing of 6 feet between tables, booths,

bar stools, and ordering counters.”

          45.     On March 17, 2020, Governor Evers issued Emergency Order 5,

effective at 5:00 pm on March 17, 20209, prohibiting gatherings of “10 or more

people in a single room or single confined space at the same time.” Restaurants were

allowed to “remain open for take-out or delivery service only,” and were required to

“preserve social distancing of six feet between customers during pick up.”

          46.     On March 20, 2020, Governor Evers issued Emergency Order 810,

“Updated Mass Gathering Ban,” further detailing the limit on bars and restaurants

to take-out and delivery (with no delivery of alcoholic beverages to retail customers

unless they paid in person).

          47.     On March 24, 2020, Governor Evers issued Emergency Order 1211, a

“Safer At Home Order.” Governor Evers stated “Despite prior emergency orders

banning mass gatherings, the rates of infection continue to drastically increase,

necessitating additional measures to slow the rate of infection and save lives.” All

individuals present within the state were ordered, “to stay at home or their place of




9
    https://evers.wi.gov/Documents/COVID19/UPDATEDOrder10People.pdf
10
     https://evers.wi.gov/Documents/COVID19/EMO08-MassGathering10v.2.pdf
11
     https://evers.wi.gov/Documents/COVID19/EMO08-MassGathering10v.2.pdf


                                                    13

            Case 2:20-cv-00656-WED Filed 04/24/20 Page 13 of 33 Document 1
residence,” with certain exceptions. Bars and restaurants remained limited to take-

out and delivery (with no delivery of alcoholic beverages to retail customers).

                          CLASS ACTION ALLEGATIONS

      48.    Plaintiff brings this lawsuit pursuant to Federal Rule of Civil Procedure

23(a) and (b)(3) on behalf of themselves and all other persons similarly situated.

      49.    The Nationwide Class is defined as:

             All entities who have entered into standard all-risk commercial
             property insurance policies with Liberty Mutual , where such
             policies provide for business income loss and extra expense
             coverage and do not exclude coverage for pandemics, and who
             have suffered losses due to measures put in place by civil
             authorities’ stay-at-home or shelter-in-place orders since March
             15, 2020.

             The Wisconsin Sub-Class is defined as:

             All entities who have entered into standard all-risk commercial
             property insurance policies with Liberty Mutual to insure
             property in Wisconsin, where such policies provide for business
             income loss and extra expense coverage and do not exclude
             coverage for pandemics, and who have suffered losses due to
             measures put in place by civil authorities’ stay-at-home or
             shelter-in-place orders since March 15, 2020.

Excluded from each class are the Defendant, its employees, officers, directors, legal

representatives, heirs, successors, and wholly or partly owned subsidiaries or

affiliated companies; Class Counsel and their employees; and the judicial officers

and their immediate family members and associated court staff assigned to this case.




                                         14

       Case 2:20-cv-00656-WED Filed 04/24/20 Page 14 of 33 Document 1
      50.    Plaintiff reserves the right to modify, expand, or amend the definitions

of the proposed classes following discovery and before the Court determines

whether class certification is appropriate.

      51.    Certification of Plaintiff’s claims for class-wide treatment is

appropriate because Plaintiff can prove the elements of its claims on a class-wide

basis using the same evidence as would prove those elements in individual actions

alleging the same claims.

       Numerosity

      52.    This action satisfies the requirements of Fed.R.Civ.P. 23(a)(1). The

Class numbers at least in the hundreds and consists of geographically dispersed

business entities who are insured for business interruption losses. Liberty Mutual

sells many insurance policies in the State of Wisconsin and most, if not all, other

states and therefore joinder of the Class Members is impracticable.

      53.    The identity of Class Members is ascertainable, as the names and

addresses of all Class Members can be identified in Liberty Mutual’s or its agents’

books and records.

      54.    Plaintiff anticipates providing appropriate notice to the certified Class

in compliance with Fed. R. Civ. P. 23(c)(2)(A) and/or (B), to be approved by the

Court after class certification, or pursuant to court order under Fed. R. Civ. P. 23(d).




                                          15

       Case 2:20-cv-00656-WED Filed 04/24/20 Page 15 of 33 Document 1
       Typicality

       55.    This action satisfies the requirements of Fed. R. Civ. P. 23(a)(3)

because Plaintiff’s claims are typical of the claims of each of the Class Members, as

all Class Members were and are similarly affected and their claims arise from the

same all-risk commercial property insurance policy provisions entered into with

Liberty Mutual.

       56.    Each Class Member’s insurance policy contains the same form

providing coverage for business income loss. None of the forms excludes coverage

due to a governmental action intended to reduce the effect of the ongoing global

pandemic.

       Adequacy of Representation

       57.    Plaintiff is committed to prosecuting the action and will fairly and

adequately protect the interests of the members of the Class, and has retained counsel

competent and experienced in class action litigation, including litigation relating to

insurance policies.

       58.    Plaintiff has no interests antagonistic to or in conflict with other

members of the Class. Plaintiff anticipates no difficulty in the management of this

litigation as a class action.




                                         16

        Case 2:20-cv-00656-WED Filed 04/24/20 Page 16 of 33 Document 1
       59.    Plaintiff has no interests antagonistic to or in conflict with other

members of the Class. Plaintiff anticipates no difficulty in the management of this

litigation as a class action.

       Commonality

       60.    This action satisfies the requirements of Fed. R. Civ. P. 23(a)(2)

because there are questions of law and fact that are common to each of the classes.

       61.    These common questions predominate over any questions affecting

only individual Class Members.

       62.    The questions of law and fact common to the Class include, but are not

limited to:

       a.     Whether there is an actual controversy between Plaintiff and Liberty
              Mutual as to the rights, duties, responsibilities and obligations of the
              parties under the business interruption coverage provisions in standard
              all- risk commercial property insurance policies;

       b.     Whether measures to reduce the spread of the COVID-19 pandemic are
              excluded from Plaintiff’s and the Class Members standard all-risk
              commercial property insurance policies;

       c.     Whether the measures put in place by civil authorities to stop the spread
              of COVID-19 caused physical loss or damage to covered commercial
              property;

       d.     Whether Liberty Mutual has repudiated and anticipatorily breached the
              all-risk commercial property insurance policies the issued with business
              interruption coverage by intending to deny claims for coverage; and

       e.     Whether Plaintiff and the Class Members suffered damages as a result
              of the breach or anticipatory breach by Liberty Mutual.



                                          17

        Case 2:20-cv-00656-WED Filed 04/24/20 Page 17 of 33 Document 1
       Superiority/Predominance

      63.     This action satisfies the requirements of Fed. R. Civ. P. 23(b)(3). A

class action is superior to other available methods for the fair and efficient

adjudication of the rights of the Class Members. The joinder of individual Class

Members is impracticable because of the vast number of Class Members who have

entered into the standard all-risk commercial property insurance policies with

Defendants.

      64.     Because a declaratory judgment as to the rights and obligations under

the uniform all-risk commercial property insurance policies will apply to all Class

Members, most or all Class Members would have no rational economic interest in

individually controlling the prosecution of specific actions. The burden imposed on

the judicial system by individual litigation, and to Liberty Mutual, by even a small

fraction of the Class Members, would be enormous.

      65.     In comparison to separate individual litigation, class action litigation

presents far fewer management difficulties, far better conserves the resources of both

the judiciary and the parties, and far more effectively protects the rights of each Class

Member.

      66.     The benefits to the legitimate interests of the parties, the Court, and the

public resulting from class action litigation substantially outweigh the expenses,

burdens, inconsistencies, economic infeasibility, and inefficiencies of individualized

                                           18

       Case 2:20-cv-00656-WED Filed 04/24/20 Page 18 of 33 Document 1
litigation. Class adjudication is superior to other alternatives under Fed. R. Civ. P.

23(b)(3)(D). Class treatment will also avoid the substantial risk of inconsistent

factual and legal determinations on the many issues in this lawsuit.

      67.     Plaintiff knows of no obstacles likely to be encountered in the

management of this action that would preclude its maintenance as a class action.

      68.     Rule 23 provides the Court with the authority and flexibility to maximize

the efficiencies and benefits of the class mechanism and reduce management

challenges.

      69.     The Court, on a motion by Plaintiff, or on its own determination, may

certify nationwide and statewide classes for claims sharing common legal questions;

use the provisions of Rule 23(c)(4) to certify particular claims, issues, or common

questions of law or of fact for class-wide adjudication; certify and adjudicate

bellwether class claims; and use Rule 23(c)(5) to divide any Class into subclasses.

                                       COUNT I
    DECLARATORY JUDGMENT – BUSINESS INCOME COVERAGE
 (Claim Brought on Behalf of the National Class and the Wisconsin Subclass)

      70.     Plaintiff repeats the allegations set forth in paragraphs 1 through 69.

      71.     Plaintiff brings this Count individually and on behalf of the other

members of the National Class and Wisconsin Subclass.




                                           19

       Case 2:20-cv-00656-WED Filed 04/24/20 Page 19 of 33 Document 1
      72.    The Policies are contracts under which Liberty Mutual was paid

premiums in exchange for its promise to pay Plaintiff’s and the other Class

Members’ losses for claims covered by the Policies.

      73.    Plaintiff, and other Class Members, have complied with all applicable

provisions of the Policies and/or those provisions have been waived by Liberty

Mutual or Liberty Mutual is estopped from asserting them, and yet Liberty Mutual

has abrogated its insurance coverage obligations pursuant to the Policies’ clear and

unambiguous terms and has wrongfully and illegally refused to provide coverage to

which Plaintiff and Class Members are entitled.

      74.    Liberty Mutual has denied claims related to COVID-19 on a uniform and

class-wide basis, without individual bases or investigations, so the Court can render

declaratory judgment no matter whether members of the Class have filed a claim.

      75.    An actual case or controversy exists regarding Plaintiff’s and the other

Class Members’ rights and Liberty Mutual’s obligations under the Policies to

reimburse Plaintiff and Class Members for the full amount of Business Income

losses incurred by Plaintiff and the other Class Members in connection with the

suspension of their businesses stemming from Orders intended to mitigate the

COVID-19 pandemic.

      76.    Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Class Members

seek a declaratory judgment from this Court declaring the following:

                                         20

       Case 2:20-cv-00656-WED Filed 04/24/20 Page 20 of 33 Document 1
             i.    Plaintiff’s and the other Class Members’ Business Income losses
                   incurred in connection with the Closure Order and the necessary
                   interruption of their businesses stemming from Orders intended
                   to mitigate the COVID-19 pandemic are insured losses under
                   their Policies; and

             ii.   Liberty Mutual is obligated to pay Plaintiff and other Class
                   Members for the full amount of the Business Income losses
                   incurred and to be incurred in connection with the Closure Order
                   during the period of restoration and the necessary interruption of
                   their businesses stemming from Orders intended to mitigate the
                   COVID-19 pandemic.

                                     COUNT II
      BREACH OF CONTRACT – BUSINESS INCOME COVERAGE
 (Claim Brought on Behalf of the National Class and the Wisconsin Subclass)

      77.    Plaintiff repeats the allegations set forth in paragraphs 1 through 69.

      78.    Plaintiff brings this Count individually and on behalf of the other

members of the National Class and the Wisconsin Subclass.

      79.    The Policies are contracts under which Liberty Mutual was paid

premiums in exchange for its promise to pay Plaintiff’s and the other Class

Members’ losses for claims covered by the Policies.

      80.    In the Business Income (And Extra Expense) Coverage Form, Liberty

Mutual agreed to pay for its insureds’ actual loss of Business Income sustained due

to the necessary suspension of its operations during the “period of restoration.”

      81.    In the Business Income (And Extra Expense) Coverage Form, Liberty

Mutual agreed to pay for its insureds’ actual loss of Business Income sustained due

to the necessary “suspension of [their] operations” during the “period of restoration”
                                         21

       Case 2:20-cv-00656-WED Filed 04/24/20 Page 21 of 33 Document 1
caused by direct physical loss or damage. “Business Income” under the policy means

the “Net Income (Net Profit or Loss before income taxes) that would have been

earned or incurred if no physical loss or damage had occurred”, as well as

“[c]ontinuing normal operating expenses incurred, including payroll”

      82.    The closure orders, referred to above (the “Closure Orders”), caused

direct physical loss and damage to Plaintiff’s and the other Class Members requiring

suspension of operations. Losses caused by these orders thus triggered the Business

Income provision of Plaintiff’s and the other Class Members’ Policies.

      83.    Plaintiff and the other Class Members have complied with all

applicable provisions of the Policies and/or those provisions have been waived by

Liberty Mutual or Liberty Mutual is estopped from asserting them, and yet Liberty

Mutual has abrogated its insurance coverage obligations pursuant to the Policies’

clear and unambiguous terms.

      84.    By denying coverage for any Business Income losses incurred by

Plaintiff and other Class Members as a result of the orders, Liberty Mutual has

breached its coverage obligations under the Policies.

      85.    Because of Liberty Mutual’ s breaches of the Policies, Plaintiff and the

other Class Members have sustained substantial damages for which Liberty Mutual

is liable, in an amount to be established at trial.




                                           22

       Case 2:20-cv-00656-WED Filed 04/24/20 Page 22 of 33 Document 1
                                      COUNT III
   ANTICIPATORY BREACH OF CONTRACT— BUSINESS INCOME
                               COVERAGE
(Claims Brought on Behalf of the National Class and the Wisconsin Subclass)

      86.    Plaintiff repeats the allegations set forth in paragraphs 1 through 69.

      87.    Plaintiff brings this Count individually and on behalf of the other

members of the National Class and Wisconsin Subclass.

      88.    The Policies, are contracts under which Liberty Mutual was paid

premiums in exchange for its promise to pay Plaintiff’s and the other Class

Members’ losses for claims covered by the Policies.

      89.    In the Business Income (And Extra Expense) Coverage Form, Liberty

Mutual agreed to pay for its insureds’ actual loss of Business Income sustained due

to the necessary suspension of its operations during the “period of restoration.”

      90.    In the Business Income (And Extra Expense) Coverage Form, Liberty

Mutual agreed to pay for its insureds’ actual loss of Business Income sustained due

to the necessary “suspension of [their] operations” during the “period of restoration”

caused by direct physical loss or damage. A “partial slowdown or complete

cessation” of business activities at the Covered Property is a “suspension” under the

policy, for which Liberty Mutual agreed to pay for loss of Business Income during

the “period of restoration” “that occurs within 24 consecutive months after the date

of direct physical loss or damage.”


                                         23

       Case 2:20-cv-00656-WED Filed 04/24/20 Page 23 of 33 Document 1
      91.    “Business Income” under the policy means the “Net Income (Net Profit

or Loss before income taxes) that would have been earned or incurred if no physical

loss or damage had occurred”, as well as “[c]ontinuing normal operating expenses

incurred, including payroll”

      92.    The Closure Orders caused direct physical loss and damage to

Plaintiff’s and the other Class Members’ Covered Properties, requiring suspension

of operations at the Covered Properties. Losses caused by the Closure Order thus

triggered the Business Income provision of the Policies.

      93.    Notwithstanding the foregoing, Liberty Mutual will pay business

interruption claims only if the subject property is physically altered.

      94.    As a result, Liberty Mutual has anticipatorily breached the Policies of

Plaintiff and other Class Members who have suffered physical loss or damage to

their property because the use of that property has been substantially impaired and,

thus, would be entitled to coverage under their Policies under applicable law, but for

Liberty Mutual’s anticipatory breach of contract.

      95.    Plaintiff and the other Class Members have complied with all

applicable provisions of their policies and/or Liberty Mutual has waived those

provisions or Liberty Mutual is estopped from asserting them, and yet Liberty

Mutual has abrogated its insurance coverage obligations pursuant to the Policies’

clear and unambiguous terms.

                                          24

       Case 2:20-cv-00656-WED Filed 04/24/20 Page 24 of 33 Document 1
      96.    Because of Liberty Mutual’ s breaches of the Policies, Plaintiff and the

other Class Members have sustained substantial damages for which Liberty Mutual

is liable, in an amount to be established at trial.

                                      COUNT IV
    DECLARATORY JUDGMENT – CIVIL AUTHORITY COVERAGE
 (Claim Brought on Behalf of the National Class and the Wisconsin Subclass)

      97.    Plaintiff repeats the allegations set forth in paragraphs 1 through 69.

      98.    Plaintiff brings this Count individually and on behalf of the other

members of the National Class and Wisconsin Subclass.

      99.    The Policies are contracts under which Liberty Mutual was paid

premiums in exchange for its promise to pay Plaintiff’s and other Class Members’

losses for claims covered by the Policies.

      100. Plaintiff, and Class Members, have complied with all applicable

provisions of the Policies and/or Liberty Mutual has waived those provisos or

Liberty Mutual is estopped from asserting them, and yet Liberty Mutual has

abrogated its insurance coverage obligations pursuant to the Policies’ clear and

unambiguous terms and has wrongfully and illegally refused to provide coverage to

which Plaintiff and Class Members are entitled.

      101. Liberty Mutual has denied claims related to COVID-19 on a uniform

and class wide basis, without individual bases or investigations, so the Court can



                                           25

       Case 2:20-cv-00656-WED Filed 04/24/20 Page 25 of 33 Document 1
render declaratory judgment no matter whether members of the Class have filed a

claim.

         102. An actual case or controversy exists regarding Liberty Mutual ’s

obligations under the Policies to reimburse Plaintiff and other Class Members for

the full amount of covered Civil Authority losses incurred by Plaintiff and other

Class Members in connection with Closure Orders and the necessary interruption of

their businesses stemming from the Orders intended to mitigate the COVID-19

pandemic.

         103. Pursuant to 28 U.S.C. § 2201, Plaintiff and other Class Members seek

a declaratory judgment from this Court declaring the following:

               i.     Plaintiff’s and other Class Members’ Civil Authority losses
                      incurred in connection with the Closure Order and the necessary
                      interruption of their businesses stemming from the COVID-19
                      pandemic are insured losses under their Policies; and

               ii.    Liberty Mutual is obligated to pay Plaintiff and other Class
                      Members the full amount of the Civil Authority losses incurred and
                      to be incurred in connection with the covered losses related to the
                      Closure Order and the necessary interruption of their businesses
                      stemming from the Orders intended to mitigate the COVID-19
                      pandemic.

                                          COUNT V
      BREACH OF CONTRACT – CIVIL AUTHORITY COVERAGE
 (Claim Brought on Behalf of the National Class and the Wisconsin Subclass)

         104. Plaintiff repeats the allegations set forth in paragraphs 1 through 69.



                                            26

         Case 2:20-cv-00656-WED Filed 04/24/20 Page 26 of 33 Document 1
      105. Plaintiff brings this Count individually and on behalf of the other

members of the National Class and Wisconsin Subclass.

      106. The Policies are contracts under which Liberty Mutual was paid

premiums in exchange for its promise to pay Plaintiff’s and the other Class

Members’ losses for claims covered by the Policies.

      107. Liberty Mutual Business Income (And Extra Expense) Coverage Form

provides “Civil Authority” coverage, which promises to pay “the actual loss of

Business Income you sustain and necessary Extra Expense caused by action of civil

authority that prohibits access to the described premises, provided that both of the

following apply:

      1.    Access to the area immediately surrounding the damaged property
      is prohibited by civil authority as a result of the damage, and the
      described premises are within that area but are not more than one mile
      from the damaged property; and

      2.    The action of civil authority is taken in response to dangerous
      physical conditions resulting from the damage or continuation of the
      Covered Cause of Loss that caused the damage, or the action is taken
      to enable a civil authority to have unimpeded access to the damaged
      property.”


      108. The Closure Orders triggered the Civil Authority provision under the

Policies.

      109. Plaintiff and the other members of the Class have complied with all

applicable provisions of the Policies and/or Liberty Mutual has waived those


                                        27

       Case 2:20-cv-00656-WED Filed 04/24/20 Page 27 of 33 Document 1
provisions or Liberty Mutual is estopped from asserting them, and yet Liberty

Mutual has abrogated its insurance coverage obligations pursuant to the Policies’

clear and unambiguous terms.

      110. By denying coverage for any business losses incurred by Plaintiff and

other members of the Class in connection with the Closure Orders and Orders

intended to mitigate the COVID-19 pandemic, Liberty Mutual has breached its

coverage obligations under the Policies.

      111. Because of Liberty Mutual’ s breaches of the Policies, Plaintiff and the

other members of the Class have sustained substantial damages for which Liberty

Mutual is liable, in an amount to be established at trial.

                                     COUNT VI
     DECLARATORY JUDGMENT – EXTRA EXPENSE COVERAGE
 (Claim Brought on Behalf of the National Class and the Wisconsin Subclass)

      112. Plaintiff repeats the allegations set forth in paragraphs 1 through 69.

      113. Plaintiff brings this Count individually and on behalf of the other

members of the National Class and the Wisconsin Subclass.

      114. The Policies are contracts under which Liberty Mutual was paid

premiums in exchange for its promise to pay Plaintiff’s and other Class Members’

losses for claims covered by the Policies.

      115. Plaintiff, and other Class Members have complied with all applicable

provisions of the Policies and/or Liberty Mutual has waived those provisions or

                                           28

       Case 2:20-cv-00656-WED Filed 04/24/20 Page 28 of 33 Document 1
Liberty Mutual is estopped from asserting them, and yet Liberty Mutual has

abrogated its insurance coverage obligations pursuant to the Policies’ clear and

unambiguous terms and has wrongfully and illegally refused to provide coverage to

which Plaintiff and Class Members are entitled.

         116. Liberty Mutual has denied claims related to COVID-19 on a uniform

and class wide basis, without individual bases or investigations, so the Court can

render declaratory judgment no matter whether members of the Class have filed a

claim.

         117. An actual case or controversy exists regarding Liberty Mutual’s

obligations under the Policies to reimburse Plaintiff and the other Class Members

for the full amount of Extra Expense losses incurred by Plaintiff and Class Members

in connection with Closure Orders and the necessary interruption of their businesses

stemming from Orders intended to mitigate the COVID- 19 pandemic.

         118. Pursuant to 28 U.S.C. § 2201, Plaintiff and other Class Members seek

a declaratory judgment from this Court declaring the following:


         i.    Plaintiff’s and other Class Members’ Extra Expense losses incurred in
               connection with the Closure Order and the necessary interruption of
               their businesses stemming from Orders intended to mitigate the
               COVID-19 pandemic are insured losses under their Policies; and

         ii.   Liberty Mutual is obligated to pay Plaintiff and other Class Members
               for the full amount of the Extra Expense losses incurred and to be
               incurred in connection with the covered losses related to the Closure
               Order during the period of restoration and the necessary interruption of

                                           29

          Case 2:20-cv-00656-WED Filed 04/24/20 Page 29 of 33 Document 1
             their businesses stemming from Orders intended to mitigate the
             COVID-19 pandemic.

                                    COUNT VII
       BREACH OF CONTRACT – EXTRA EXPENSE COVERAGE
 (Claim Brought on Behalf of the National Class and the Wisconsin Subclass)

      119. Plaintiff repeats the allegations set forth in paragraphs 1 through 69.

      120. Plaintiff brings this Count individually and on behalf of the other

members of the National Class and Wisconsin Subclass.

      121. The Policies are contracts under which Liberty Mutual was paid

premiums in exchange for its promise to pay Plaintiff’s and the other Class

Members’ losses for claims covered by the Policies.

      122. In the Business Income (And Extra Expense) Coverage Form, Liberty

Mutual also agreed to pay necessary Extra Expense that its insureds incur during the

“period of restoration” that the insureds would not have incurred if there had been

no direct physical loss or damage to the described premises. “Extra Expense” means

expenses “to avoid or minimize the suspension of business and to continue

‘operations,’” and to repair or replace property.

      123. Due to the Closure Orders, Plaintiff and other members of the Class

incurred Extra Expense at Covered Property

      124. Plaintiff and other members of the Class have complied with all

applicable provisions of the Policies and/or Liberty Mutual has waived those

provisions or Liberty Mutual is estopped from asserting them, and yet Liberty
                                         30

       Case 2:20-cv-00656-WED Filed 04/24/20 Page 30 of 33 Document 1
Mutual has abrogated its insurance coverage obligations pursuant to the Policies’

clear and unambiguous terms.

      125. By denying coverage for any business losses incurred by Plaintiff and

other members of the Class in connection with the Closure Order and Orders

intended to mitigate the COVID-19 pandemic, Liberty Mutual has breached its

coverage obligations under the Policies.

      126. Because of Liberty Mutual’s breaches of the Policies, Plaintiff and the

other members of the Class have sustained substantial damages for which Liberty

Mutual is liable, in an amount to be established at trial.

                                  JURY DEMAND
      127. Plaintiff hereby demands a trial by jury.

      WHEREFORE, Plaintiff, on behalf of themselves and all similarly situated

individuals, demand judgment against the Defendant as follows:

      (1)    Declaring this action to be a proper class action maintainable pursuant

             to Fed. R. Civ. P. 23(a) and Rule 23(b)(3) and declaring Plaintiff and

             its counsel to be representatives of the Class and Wisconsin Subclass;

      (2)    Issuing a Declaratory Judgment declaring the parties’ rights and

             obligations under the Policies;

      (3)    Awarding Plaintiff and the Class compensatory damages from Liberty

             Mutual ’s breach of the Policies in an amount to be determined at trial,


                                           31

       Case 2:20-cv-00656-WED Filed 04/24/20 Page 31 of 33 Document 1
          together with appropriate prejudgment interest at the maximum rate

          allowable by law;

    (4)   Awarding Plaintiff and the Class costs and disbursements and

          reasonable allowances for the fees of Plaintiff’s and the Class’s

          counsel and experts, and reimbursement of expenses; and

    (5)   Awarding such other and further relief the Court deems just, proper, and

          equitable.


Dated: Milwaukee, Wisconsin
       April 24, 2020



                                        By: /s John D. Blythin
                                        Guri Ademi (SBN 1021729)
                                        Shpetim Ademi (SBN 1026973)
                                        John D. Blythin (SBN 1046105)
                                        Ademi & O'Reilly, LLP
                                        3620 East Layton Avenue
                                        Cudahy, Wisconsin 53110
                                        (414) 482-8000

                                        Robert S. Schachter
                                        Dan Drachler
                                        Ana Maria Cabassa-Torres
                                        ZWERLING, SCHACHTER &
                                        ZWERLING, LLP
                                        41 Madison Avenue
                                        New York, NY 10010
                                        (212)223-3900



                                      32

     Case 2:20-cv-00656-WED Filed 04/24/20 Page 32 of 33 Document 1
                               James E. Cecchi
                               Lindsey H. Taylor
                               CARELLA, BYRNE, CECCHI
                               OLSTEIN, BRODY & AGNELLO
                               5 Becker Farm Road
                               Roseland, New Jersey 07068
                               (973) 994-1700

                               Christopher A. Seeger
                               Stephen A. Weiss
                               SEEGER WEISS
                               55 Challenger Road, 6th Floor
                               Ridgefield Park, New Jersey 07660
                               (973) 639-9100

                               Samuel H. Rudman
                               ROBBINS GELLER RUDMAN
                                & DOWD LLP
                               58 South Service Road, Suite 200
                               Melville, NY 11747
                               (631) 367-7100

                               Paul J. Geller
                               Stuart A. Davidson
                               ROBBINS GELLER RUDMAN
                                & DOWD LLP
                               120 East Palmetto Park Road, Suite 500
                               Boca Raton, Florida 33432
                               (561) 750-3000

                               Attorneys for Plaintiff and the Classes




                             33

Case 2:20-cv-00656-WED Filed 04/24/20 Page 33 of 33 Document 1
